DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The preliminary amendment filed on 9/11/2020 has been entered. Claims 1-22 have been 
canceled. Claims 23-42 remain for examination. The information disclosure statements filed on 12/18/2020 and 12/18/2020 have been entered. 
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,803,27. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 23 is rejected in view of claims 1 and 10 of the ‘274 patent in that they recite:
Claim 23 of the application
Claim 1 and 10 of the ‘274 patent
23. (New) An apparatus comprising: 
at least one processor and at least one memory, the at least one memory having computer- coded instructions therein, the computer-coded instructions configured to, 

identify at least one decodable indicia in at least one frame from stream of content; 


decode the at least one decodable indicia to produce at least one decoded message; 

generate a displayable content that is derived from the at least one decoded message, wherein the displayable content comprises at least one of the decoded message, data derived from the at least one decoded message, and a flag indicating whether the decode was successful; and 



display the displayable content along with the at least one frame.

at least one processor and at least one memory, the at least one memory having computer-coded instructions therein, the computer-coded instructions configured to, 
analyze at least one frame from a stream of content to identify at least one decodable indicia; 

decode the at least one decodable indicia to produce at least one decoded message; 

generate displayable content overlay that is derived from the at least one decoded message, wherein the displayable content overlay comprises at least one of the decoded message, data derived from the at least one decoded message, and a flag indicating whether the decode was successful; and 

display the displayable content overlay.

10. A method comprising: 



decoding the at least one decodable indicia to produce at least one decoded message; 

generating displayable content overlay that is derived from the at least one decoded message, wherein the displayable content overlay comprises at least one of the decoded message, data derived from the at least one decoded message, and a flag indicating whether the decode was successful; and 

causing the displayable content overlay to be displayed.


As can be seen, though the claim languages are not identical, it would have been obvious that claims 1 and 10 of the ‘274 patent recite all essential limitations of claim 23 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application.

Claim 25 is rejected in view of claims 2 and 3 of the ‘274 patent.
Claim 26 is rejected in view of claim 4 of the ‘274 patent.
Claim 27 is rejected in view of claim 5 of the ‘274 patent.
Claim 28 is rejected in view of claim 6 of the ‘274 patent.
Claim 29 is rejected in view of claim 7 of the ‘274 patent.
Claim 30 is rejected in view of claim 8 of the ‘274 patent.
Claim 31 is rejected in view of claim 9 of the ‘274 patent.
Claim 32 is rejected in view of claims 1 and 10 of the ‘274 patent.
Claim 33 is rejected in view of claim 11 of the ‘274 patent.
Claim 34 is rejected in view of claims 11 and 12 of the ‘274 patent.
Claim 35 is rejected in view of claims 13 and 14 of the ‘274 patent.
Claim 36 is rejected in view of claims 13 and 14 of the ‘274 patent.
Claim 37 is rejected in view of claim 15 of the ‘274 patent.
Claim 38 is rejected in view of claim 16 of the ‘274 patent.
Claim 39 is rejected in view of claim 17 of the ‘274 patent.
Claim 40 is rejected in view of claim 18 of the ‘274 patent.
Claim 41 is rejected in view of claims 1, 10 and 19 of the ‘274 patent.
Claim 42 is rejected in view of claim 20 of the ‘274 patent.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.